
	
		III
		110th CONGRESS
		2d Session
		S. RES. 515
		IN THE SENATE OF THE UNITED STATES
		
			April 15, 2008
			Mr. Whitehouse (for
			 himself, Mr. Reed,
			 Mr. Biden, Mr.
			 Cornyn, Mr. Leahy,
			 Mr. Kennedy, Mr. Kerry, Mr.
			 Sanders, Ms. Cantwell,
			 Mr. Feingold, Mr. Durbin, and Mr.
			 Schumer) submitted the following resolution; which was referred to
			 the Committee on the
			 Judiciary
		
		
			April 24, 2008
			Reported by Mr. Leahy,
			 without amendment
		
		
			April 29, 2008
			Considered and agreed to
		
		RESOLUTION
		Commemorating the life and work of Dith
		  Pran.
	
	
		Whereas, between 1975 and 1979, Dith Pran dedicated his
			 life and journalistic career to preventing genocide by exposing the atrocities
			 perpetrated by the Khmer Rouge regime in his native Cambodia;
		Whereas Dith Pran, the subject of the Academy
			 Award-winning film The Killing Fields, survived the genocide in
			 Cambodia in which up to 2,000,000 men, women, and children, including most of
			 Dith Pran's extended family, were killed by the Khmer Rouge;
		Whereas Dith Pran assisted many of his fellow journalists
			 who were covering the impending takeover of Cambodia by the Khmer Rouge to
			 escape unharmed from the country when the capital of Cambodia, Phnom Penh, fell
			 to the Khmer Rouge in 1975;
		Whereas Dith Pran was subsequently imprisoned by the Khmer
			 Rouge, and for 4 years endured forced labor, beatings, and unconscionable
			 conditions of human suffering;
		Whereas, in 1979, Dith Pran escaped from forced labor past
			 the Khmer Rouge’s killing fields, a term Mr. Dith created to
			 describe the mass graveyards he saw on his 40-mile journey to a refugee camp in
			 Thailand;
		Whereas Dith Pran, in the words of New York Times
			 Executive Editor Bill Keller, reminds us of a special category of
			 journalistic heroism, the local partner, the stringer, the interpreter, the
			 driver, the fixer, who knows the ropes, who makes your work possible, who often
			 becomes your friend, who may save your life, who shares little of the glory,
			 and who risks so much more than you do;
		Whereas Dith Pran moved to New York in 1980 and devoted
			 the remainder of his life and journalistic career to advocating against
			 genocide and for human rights worldwide;
		Whereas Dith Pran educated people around the world about
			 the horrors of genocide in general, and the genocide in Cambodia in particular,
			 through his creation of the Dith Pran Holocaust Awareness Project;
		Whereas, in 1985, Dith Pran was appointed a United Nations
			 Goodwill Ambassador by the United Nations High Commissioner for
			 Refugees;
		Whereas Dith Pran lost his battle with cancer on March 30,
			 2008, leaving behind a world that better understands the tragedy of the
			 genocide in Cambodia and the need to prevent future genocides, largely due to
			 his compelling story, reporting, and advocacy;
		Whereas Dith Pran said, Part of my life is saving
			 life. I don’t consider myself a politician or a hero. I’m a messenger. If
			 Cambodia is to survive, she needs many voices.; and
		Whereas the example of Dith Pran should endure for
			 generations: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)Dith Pran is a
			 modern day hero and an exemplar of what it means to be a citizen of the United
			 States and a citizen of the world;
			(2)the United States
			 owes a debt of gratitude to Dith Pran for his tireless work to prevent genocide
			 and violations of fundamental human rights; and
			(3)teachers
			 throughout the United States should spread Dith Pran’s message by educating
			 their students about his life, the genocide in Cambodia, and the collective
			 responsibility of all people to prevent modern-day atrocities and human rights
			 abuses.
			
	
		April 29, 2008
		Considered and agreed to
	
